K T-1S-%8
Copies Mailed/Faxed wt
Chambers of Vincent L. Briccetti

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ne x Sided Sk
UNITED STATES OF AMERICA : ccc penne geen
. ORDER Ales |e
19 CR 113 (VB)
TRACEY MOOD,
Defendant.
---- x

 

On July 15, 2021, defendant Tracey Mood submitted a “renewed motion for
compassionate release.” The motion will be separately docketed.

By August 5, 2021, the government shall file a response to the motion.
Dated: July 15, 2021

White Plains, NY
SO ORDERED:

Vw

Vincent L. Briccetti
United States District Judge

 

 
